DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-4, 15, 19-22, 24, 29, 30, 34, 35, 37, 41, 51, 53, 64 and 69 pending upon entry of amendment filed on 1/2/20.

3.	Applicant’s election without traverse of Group I readable upon mTOR inhibitor and enzyme filed on 6/22/21 has been acknowledged.

Claim 24 is withdrawn from the further consideration by the examiner 37 CFR 1.142 (b) as being directed to a non-elected species.

Claims 1-4, 15, 19-22, 29, 30, 34, 35, 37, 41, 51, 53, 64 and 69 readable upon mTOR inhibitor (e.g. rapamycin) as an immunosuppressant and enzyme are under consideration in the instant application.  

4.	Applicant’s IDS filed on 1/2/20 and 6/22/21 have been acknowledged. The list of co-pending applications and related applications in the supplemental IDS has been considered and treated as PTO-1449.

5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



7.	Claims 1-4, 15, 19-22, 29, 30, 34, 35, 37, 41, 51, 53, 64 and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0233251.

The ‘251 publication teaches a method of treating a subject comprising administering a nanocarrier associated with an immunosuppressant which induces regulatory T cells (see page 1, 4, and paragraph 75 in particular).  The ‘251 publication teaches rapamycin as the immunosuppressant (see paragraph 29, in particular). The ‘251 publication teaches administering the nanocarriers in combination with other therapeutic agents for the same purpose, and teaches that the agents are not formulated together with the nanocarriers (see paragraph 514 and 516, in particular).  The '251 publication teaches administration concurrently with the nanocarriers (see paragraph 514, in particular).  The '251 publication teaches that the therapeutic agents comprise proteins, nucleic acids, lipids, or carbohydrates (i.e. macromolecules, see paragraph 518, in particular).   The ‘251 publication teaches that the nanocarriers comprise less than 50% by weight of an agent to be delivered (see paragraph 520, in particular).   The ‘251 publication teaches that the nanocarrier can be a polymer and have a size of about 200 nm (see pages 2-3, in particular). The '251 publication teaches that the nanocarriers can be oval, ellipses, or cylinders (i.e. particles with an aspect ratio of greater than 1:1, see paragraph 358, in particular).  

 Given that the prior art method administers identical composition to identical patient group, the prior art method would inherently result pharmacodynamics effect with the reduced dose exhibiting such as reducing undesired immune response. Thus the reference clearly anticipates the invention.

8.	Claims 1-4, 15, 19-22, 29, 30, 34, 35, 37, 41, 51, 53, 64 and 69 are rejected under 35 U.S.C. 102 (a)(1) and 102(a)(2) as being anticipated by US 2012/0276159. 

The '159 publication teaches administering to a subject a nanocarrier composition, said nanocarrier attached to an immunosuppressant that stimulates CD4+ regulatory T cells, such as 

 Given that the prior art method administers identical composition to identical patient group, the prior art method would inherently inherently result pharmacodynamics effect with the reduced dose exhibiting such as reducing undesired immune response. Thus the reference clearly anticipates the invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

9.	Claims 1-4, 15, 19-22, 29, 30, 34, 35, 37, 41, 51, 53, 64 and 69 are rejected under 35 U.S.C. 102 (a)(1) and 102(a)(2)as being anticipated by US 2012/0301498.

The '498 publication teaches administering to a  subject a nanocarrier composition, said nanocarrier attached to an immunosuppressant that stimulates CD4+ regulatory T cells, such as rapamycin (see page 4, 8-9,  and 13, in particular). The '498 publication teaches that the immunosuppressant comprises 50% of the nanocarrier composition (see page 4, in particular).  

 Given that the prior art method administers identical composition to identical patient group, the prior art method would inherently result pharmacodynamics effect with the reduced dose exhibiting such as reducing undesired immune response. Thus the reference clearly anticipates the invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

10.	Claims 1-4, 15, 19-22, 29, 30, 34, 35, 37, 41, 51, 53, 64 and 69 are rejected under 35 U.S.C. 102 (a)(1) or 102(a)(2) as being anticipated by, US 2012/0276134, US 2012/0276155, 2012/0276156, 2012/0276157, 2012/0276158, 2012/0294888, 2012031498, or 2012/0301510.

The publications teach administering to a subject a nanocarrier composition, said nanocarrier attached to an immunosuppressant that stimulates CD4+ regulatory T cells, such as rapamycin (see page 3 and 12, in particular). The publications teaches that the immunosuppressant comprises 50% of the nanocarrier composition (see page 4, in particular).  The publications teach nanocarriers of greater than 100nm as measured by dynamic light scattering, and an aspect ratio 
 
Given that the prior art method administers identical composition to identical patient group, the prior art method would inherently result pharmacodynamics effect with the reduced dose exhibiting such as reducing undesired immune response. Thus the reference clearly anticipates the invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

11.       Claims 1-4, 15, 19-22, 29, 30, 34, 35, 37, 41, 51, 53, 64 and 69 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 2015/0320728, 2015/0320856, 2015/0320884, 2015/0328333, 2015/0335762, 2016/0022650, 2016/0030555, 2016/0030554, 9,265,815, 9,289,476, 9,289,477, or 9,295,718.

The publications teach administering to a subject a nanocarrier composition, said nanocarrier attached to an immunosuppressant that stimulates CD4+ regulatory T cells, such as rapamycin (see page 3 and 12, in particular). The publications teaches that the immunosuppressant comprises 50% of the nanocarrier composition (see page 4, in particular).  The publications teach nanocarriers of greater than 100nm as measured by dynamic light scattering, and an aspect ratio 

 Given that the prior art method administers identical composition to identical patient group, the prior art method would inherently result pharmacodynamics effect with the reduced dose exhibiting such as reducing undesired immune response. Thus the reference clearly anticipates the invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

13.	Claims 1-4, 15, 19-22, 29, 30, 34, 35, 37, 41, 51, 53, 64 and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,865,487.

The ‘487 patent claims a method of generating antigen specific regulatory B cells in a mammalian subject comprising administering a composition comprising a first  synthetic nanocarrier coupled to an immunosuppressant and a second nanocarrier composition comprising a therapeutic protein.  It would obvious to administer the nanoparticle as a solution, such as a saline solution, for example.  Additionally, the ‘487 patent disclose the compositions encompass a nanocarrier suspended in saline (see column 32, in particular).  The instant specification on page 10 discloses that the term "co-formulated" indicates that the materials are not chemically attached or in intimate physical contact.  A composition wherein the immunosuppressant is conjugated to a first nanocarrier and the protein is conjugated to a second, distinct nanocarrier, wherein the composition is formulated in a saline solution, as encompassed or made obvious by the '487 patent would be considered not "co-formulated", since the two nanocarriers are not attached to each other and are suspended in an aqueous buffer that would not result in "intimate" physical contact. The '487 patent teaches that the immunosuppressant is an mTOR inhibitor, which is specifically disclosed to encompass rapamycin.  The '487 publication claims polymeric nanoparticles, an aspect ratio greater than 1:1, that the immunosuppressant is less than 50% of the nanocarrier, and that the diameter of the nanocarrier is greater than 100nM.  The method would inherently also result in increase in CD4+ regulatory T cells.  The '487 patent specifically discloses that the therapeutic proteins encompass pegloticase. 



The ‘815 patent claims a composition comprising a first synthetic nanocarrier coupled to rapamycin and a second nanocarrier composition coupled to a therapeutic protein.  The ‘815 patent claims that the rapamycin in the composition is effective to generate a tolerogenic immune response. It would obvious to administer the nanoparticle composition to a subject for generating said tolerogenic immune response as a solution, such as in a saline solution, for example.  Additionally, the ‘815 patent disclose the compositions encompass a nanocarrier suspended in saline.  The instant specification on page 10 discloses that the term "co-formulated" indicates that the materials are not chemically attached or in intimate physical contact.  A composition wherein the rapamycin is conjugated to a first nanocarrier and the protein is conjugated to a second, distinct nanocarrier, wherein the composition is formulated in a saline solution, as encompassed or made obvious by the '815 patent would be considered not "co-formulated", since the two nanocarriers are not attached to each other and are suspended in an aqueous buffer that would not result in "intimate" physical contact. The ‘815 patent claims polymeric nanoparticles, an aspect ratio greater than 1:1, that the immunosuppressant is between 2 and 25% of the nanocarrier, and that the diameter of the nanocarrier is greater than 110 nM.  The '815 patent specifically discloses that the therapeutic proteins encompass pegloticase. 

15.	Claims 1-4, 15, 19-22, 29, 30, 34, 35, 37, 41, 51, 53, 64 and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,289,477.

The ‘477 patent claims a composition comprising a first synthetic nanocarrier coupled to rapamycin and a second nanocarrier composition coupled to a therapeutic protein.  The ‘477 patent claims that the rapamycin in composition is effective to reduce an undesired T cell response. It would obvious to administer the nanoparticle composition to a subject for generating reducing said undesired T cell immune response as a solution, such as in a saline solution, for example.  Additionally, the ‘477 patent disclose the compositions encompass a nanocarrier 

16.	Claims 1-4, 15, 19-22, 29, 30, 34, 35, 37, 41, 51, 53, 64 and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,295,718. 

The ‘718 patent claims a composition comprising a first synthetic nanocarrier coupled to rapamycin and a second nanocarrier composition coupled to a therapeutic protein.  The ‘718 patent claims that the composition is effective to reduce an undesired immune response against the protein. It would obvious to administer the nanoparticle composition to a subject for generating reducing said undesired T cell immune response as a solution, such as in a saline solution, for example.  Additionally, the ‘718 patent disclose the compositions encompass a nanocarrier suspended in saline.  The instant specification on page 10 discloses that the term "co-formulated" indicates that the materials are not chemically attached or in intimate physical contact.  A composition wherein the rapamycin is conjugated to a first nanocarrier and the protein is conjugated to a second, distinct nanocarrier, wherein the composition is formulated in a saline solution, as encompassed or made obvious by the ‘718 patent would be considered not "co-formulated", since the two nanocarriers are not attached to each other and are suspended in an aqueous buffer that would not result in "intimate" physical contact. The ‘718 patent claims polymeric nanoparticles, as aspect ratio greater than 1:1, that the rapamycin is between 2 and 25% of the nanocarrier, and that the diameter of the nanocarrier is greater than 110 nM.  The 

17.	Claims 1-4, 15, 19-22, 29, 30, 34, 35, 37, 41, 51, 53, 64 and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Pat. 10,434,088, 10668053, 10357482, 10357483, and U.S. applicaitions 14296,204, 14/613,170, 14/810,418, 14/810,427, 14/810,442, 14/810,450, 14/810,457, 14/810,466, 14/810,472, 14/810,476, 15/050,397, 15/061,096, or 15/061,204.

 The above identified applications claim a method or composition comprises a first synthetic nanocarrier coupled to rapamycin and a second nanocarrier composition coupled to a therapeutic protein, and disclose peglicose as the therapeutic protein.  The claims are rejected ground of nonstatutory double patenting for the same reasons already set forth above.

18.	No claims are allowable.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
July 30, 2021